UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7552


ALESSANDRO TALONI,

                     Petitioner - Appellant,

              v.

BRICK TRIPP; W. BRANCH,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:16-hc-02089-D)


Submitted: May 21, 2018                                            Decided: June 1, 2018


Before GREGORY, Chief Judge, WYNN, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Alessandro Taloni, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alessandro Taloni, a federal prisoner, appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Taloni v. Tripp, No. 5:16-hc-02089-D

(E.D.N.C. Nov. 13, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                            AFFIRMED




                                           2